Case 16-16080-mdc        Doc 77    Filed 08/08/19 Entered 08/08/19 14:27:53            Desc Main
                                   Document     Page 1 of 1


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Sean Norman,                          )
        Debtor,                              )       Case No.: 16-16080-MDC
                                             )       Chapter 13
                                             )
Wilmington Savings Fund Society,             )
FSB D/B/A Christiana Trust as Owner          )
Trustee of the Residential Credit            )
Opportunities Trust V                        )
                                             )
       Movant.                               )
       v.                                    )
                                             )
Sean Norman,                                 )
      Respondent                             )
                                             )
and                                          )
                                             )
William C. Miller, Esquire                   )


                         ORDER MODIFYING AUTOMATIC STAY

       ORDERED AND DECREED THAT: The Automatic Stay of all proceedings, as
provided under 11 U.S.C. §362 is modified with respect to real property located 48 Great Oak
Road, Levittown, PA 19057. (“Premises”) as to allow Wilmington Savings Fund Society, FSB
D/B/A Christina Trust as Owner Trustee of The Residential Funding Opportunities Trust V or its
Successor or Assignee to take any legal action for enforcement of its right under state law and
the loan documents; and it is further
       ORDERED THAT: The relief granted by this order shall survive the conversion of this
bankruptcy case to a case under any other Chapter of the Bankruptcy Code; and it is further
       ORDERED THAT: the relief granted by this order shall be effective immediately and
shall not be subject to the fourteen (14) day period set forth in Bankruptcy Rule 4001(a)(3).




                                                                    U.S. Bankruptcy Judge
